Taft, J.,
concurring. I would also concur in paragraph three of the syllabus except for the portion thereof reading, “but the court should enjoin payment of compensation and taking possession by the housing authority until the city has effected the required rezoning.” Such an injunction was granted by the trial court. No appeal to this court from the granting thereof was taken by the housing authority. We do not, therefore, have any question before this court as to whether such an injunction should have been granted, its existence is one of the established facts of the case before this court for decision. In my opinion, paragraph three of the syllabus should merely regard it as such a fact. This could be done, for example, by substituting for the words “but the court should enjoin” the words “and where the court has enjoined.”